Title: Thomas Jefferson to Joel Yancey, [18?] October 1819 (SJL description)
From: Jefferson, Thomas
To: Yancey, Joel


					
						[Monticello, (18?) Oct. 1819. SJL entry for a letter to Yancey listed immediately underneath that to Yancey of 16 Oct. 1819 reads  “taxes Etc. Hanah’s Billy.” Letter not found.  Yancey’s  response of  20 Oct. indicates that on 19 Oct. he received letters from TJ dated 14 and 16 Oct. The letter accounted for here is probably the former, which may actually have been written on 18 Oct. 1819, the date TJ received Yancey’s letter of 14 Oct. describing the situation regarding Billy.]
					
				